UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-6972



TIMMY ALLEN RICE,

                                            Petitioner - Appellant,

          versus


GERALD MALDONADO, Warden of Estill Federal
Correctional Institution; UNITED STATES OF
AMERICA,

                                           Respondents - Appellees.



                             No. 04-7319



TIMMY ALLEN RICE,

                                            Petitioner - Appellant,

          versus


GERALD MALDONADO, Warden of Estill Federal
Correctional Institution; UNITED STATES OF
AMERICA,

                                           Respondents - Appellees.



Appeals from the United States District Court for the District of
South Carolina, at Charleston. G. Ross Anderson, Jr., District
Judge. (CA-03-1586-2)
Submitted:   December 16, 2004           Decided:   December 21, 2004


Before MICHAEL, KING, and SHEDD, Circuit Judges.


No. 04-6972, Dismissed; No. 04-7319, Affirmed, by unpublished per
curiam opinion.


Timmy Allen Rice, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 - 2 -
PER CURIAM:

           These two related appeals have been consolidated on

appeal.    In No. 04-6972, Timmy Allen Rice, a federal prisoner,

seeks to appeal the district court’s order construing his motion to

reconsider as a second or successive motion under 28 U.S.C. § 2255

(2000), and dismissing it for lack of jurisdiction.                   The order is

not   appealable    unless    a    circuit    justice    or     judge     issues    a

certificate of appealability.         28 U.S.C. § 2253(c)(1) (2000); see

Reid v. Angelone, 369 F.3d 363, 368-69, 374 n.7 (4th Cir. 2004).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                        28 U.S.C.

§   2253(c)(2)   (2000).      A    prisoner   satisfies        this   standard     by

demonstrating      that   reasonable     jurists      would      find    that    his

constitutional     claims    are   debatable    and     that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).            We have independently reviewed the

record and conclude that Rice has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.

           Additionally, we construe Rice’s notice of appeal and

informal brief on appeal as an application to file a second or

successive § 2255 motion. See United States v. Winestock, 340 F.3d


                                     - 3 -
200, 208 (4th Cir.), cert. denied, 124 S. Ct. 496 (2003).           In order

to obtain authorization to file a successive § 2255 motion, a

prisoner must assert claims based on either: (1) a new rule of

constitutional law, previously unavailable, made retroactive by the

Supreme   Court   to   cases   on   collateral   review;    or    (2)   newly

discovered evidence that would be sufficient to establish by clear

and convincing evidence that no reasonable factfinder would have

found the movant guilty of the offense.            28 U.S.C. § 2244(b)

(2000); 28 U.S.C. § 2255 ¶ 8.       Rice’s claims do not satisfy either

of these conditions.     Therefore, we decline to authorize Rice to

file a successive § 2255 motion.

           In No. 04-7319, Rice appeals the district court’s order

denying his motion to proceed on appeal in forma pauperis for

failing to comply with Fed. R. App. P. 24(a).              As the district

court was correct in its ruling, we affirm its decision.            In both

appeals, we deny leave to proceed on appeal in forma pauperis.             We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                             No. 04-6972:        DISMISSED
                                             No. 04-7319:        AFFIRMED




                                    - 4 -